DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. Applicant argues that “Yamamoto…fail(s) to teach or suggest anything with respect to a hydraulic drive as presently recited, which is coupled to a dancer roller for adjusting the latter and in which the pressure sensor is arranged.” Examiner respectfully maintains that the combination of ICM and Yamamoto sets forth the invention as claimed. That is, the base reference, ICM, discloses a hydraulic drive (2, 20, 21) coupled to the dancer roll for adjusting the dancer roll (the roll attached to pivot arm 17), as seen in the Figure. Yamamoto is relied upon to teach a pressure sensor (31 to 38) for determining a hydraulic pressure arranged in the hydraulic drive, as claimed. Specifically, Yamamoto states that “pressure sensors 31 to 38 for detecting the working oil pressures are mounted on the hydraulic cylinders 21 to 28. Based on the results of detection by these oil pressure sensors 31 to 38, the control device 30 exercises feedback control over the hydraulic device 29” [paragraph 0024]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a pressure sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  Ultimately, Applicant appears to argue that the combination of references is not proper because the teaching reference does not set forth a dancer roll. However, the base reference already sets forth a hydraulic drive coupled to a dancer roll for adjusting the dancer roll while the teaching reference is utilized to show that pressure sensors are commonly associated with hydraulic drive. The teaching reference need not disclose a dancer roll to make the combination proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “at least one strip guiding unit.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Institut Chernoi Metallurgii (hereafter “ICM”) (GB1,165,475) in view of Yamamoto et al. (hereafter Yamamoto”)(EP1281450A2).
With regards to claim 14, ICM discloses an apparatus for controlling a strip tension during flexible rolling of metal strip, the apparatus comprising:
a roll arrangement with at least one dancer roll (the roll attached to pivot arm 17), the position of said dancer roll being adjustable for controlling the strip tension of the metal strip (page2, lines 85-110),
at least one hydraulic drive  (2, 20, 21) coupled to the dancer roll for adjusting the dancer roll,
a hydraulic tank (not expressly shown considered to be inherent) for hydraulic fluid, with said hydraulic tank being fluidly connected to the hydraulic drive via a hydraulic supply line (3),
a controllable valve arrangement (5, 9-12) between the hydraulic tank and the hydraulic drive (2) for controlling the hydraulic drive,
a hydraulic pump (6) for supplying hydraulic fluid from the hydraulic tank to the hydraulic drive (2),
at least one hydraulic pressure accumulator (1) for temporarily storing hydraulic fluid previously delivered by the hydraulic pump (6), the hydraulic pressure accumulator (1) being arranged between the hydraulic pump (6) and the valve arrangement (5), as seen in Figure 1.
ICM discloses the invention substantially as claimed except for a pressure sensor for determining the hydraulic pressure arranged in the hydraulic drive. Yamamoto is relied upon to teach a pressure sensor (31 to 38) for determining a hydraulic pressure arranged in the hydraulic drive, as described in paragraph 0024. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a pressure sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 15, ICM discloses wherein the hydraulic drive comprises a hydraulic cylinder (2).
With regards to claim 16, Yamamoto is also relied upon to teach a rolling mill having at least one force sensor (load cell 39) arranged on a roll of the roll arrangement for determining the forces acting on the roll from the metal strip (paragraph 0025). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a force sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Nagayma et al. (hereafter “Nagayma”) (JP10034204A).
The combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein a displacement measuring system for determining the position of the dancer roll is arranged on the dancer roll. Nagayma is relied upon to teach a rolling mill having a displacement measuring system (position sensor 15) for determining the position of the dancer roll is arranged on the dancer roll, as seen in Figure 4.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a dancer roll’s position sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 18, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Keintzel et al. (hereafter “Keintzel”)(2011/0302976).
The combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein the hydraulic drive is connected to the hydraulic tank in a fluid-conducting manner via a hydraulic return line, and a pulsation damper is arranged in the return line.
Keintzel is relied upon to teach a hydraulic system for a rolling mill including a pulsation damper (13) on a hydraulic line with a tank downstream (12) and further discusses the location of parts including the damper can be arranged in many ways, as described in paragraph 0030 and shown in at least Figure 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a pulsation damper in the particularly claimed location because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)] and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 20-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Harwardt (DE 10315357A1).
With regards to claims 20 and 21, the combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein the roll arrangement has, in addition to the at least one dancer roll, at least one further roll, the at least one dancer roll and the at least one further roll being arranged vertically one above the other in such a way that the metal strip is guided in the form of an S and wherein the dancer roll is arranged so as to be horizontally adjustable.
With regards to claim 22, the combination of ICM and Yamamoto discloses the invention substantially as claimed except for a rolling mill for flexibly rolling metal strip, the rolling mill comprising: a roll stand with two working rolls between which a width-adjustable roll gap is formed, a first strip guiding unit with a first reel for uncoiling metal strip, a second strip guiding unit with a second reel for coiling rolled metal strip, wherein in at least one of said strip guiding units an apparatus according to claim 14 is arranged between the respective reel and the roll stand. Also, controlling a speed of a reel of the at least one strip guiding unit depending on the position of the dancer roll and determining a roll gap setting of  a roll stand adjacent the roll arrangement.
It is noted that ICM discloses that the device is for regulating the tension of a strip between roll stands in a continuous rolling mill, but does not explicitly show or described that details of the rolling mill [Page 1, lines 10-20].
With regards to claims 23, ICM discloses a method for controlling a strip tension during flexible rolling of metal strip in a rolling mill, 
determining the strip tension of the metal strip [Page 1, line 74-77],
controlling the valve arrangement (5) depending on the strip tension of the metal strip [Page 3, lines 40-55],
storing hydraulic fluid in the at least one hydraulic pressure accumulator (1) [page 2, lines 55-57],
feeding, at least partially, the hydraulic fluid previously stored in the at least one hydraulic pressure accumulator to the hydraulic drive for a short-term supply of hydraulic fluid [page 2, lines 45-65],
measuring the hydraulic pressure is measured at the hydraulic drive [Page 2, lines 66-70],
determining the strip tension in the metal strip based on the measured hydraulic pressure at the hydraulic drive [Page 3, lines 35-40]; 
controlling the valve arrangement (5) depending on the determined strip tension,
determining a position of the dancer roll [Page 2, lines 97-102].
Harwardt is relied upon to teach a rolling device having a roll arrangement with at least one dancer roll (24) and at least one further roll (25), wherein the at least one dancer roll and the at least one further roll being arranged vertically one above the other in such a way that the metal strip is guided in the form of an S, as seen in at least Figure 1 and wherein the dancer roll is arranged so as to be horizontally adjustable, as indicated by at least arrow 26 [at least paragraph 0027].  Harwardt also teaches of a the rolling mill comprising: a roll stand (12) with two working rolls (13, 14) between which a width-adjustable roll gap is formed, a first strip guiding unit with a first reel (22) for uncoiling metal strip, a second strip guiding unit with a second reel (32) for coiling rolled metal strip, wherein in at least one of said strip guiding units an apparatus (24, 25 and 34, 35, respectively) is arranged between the respective reel and the roll stand (12), as seen in at least Figure 1. Harwardt further teaches controlling a speed of a reel of the at least one strip guiding unit depending on the position of the dancer roll [at least paragraph 0004] and determining a roll gap setting of  a roll stand adjacent the roll arrangement [at least paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that ICM’s rolling mill would have working rolls, reels and at least another roller above the dancer roll, since Harwardt teaches its commonly known that rolling mills include working rolls, reels, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725